Electronically Filed
                                                          Supreme Court
                                                          SCWC-15-0000445
                                                          21-DEC-2016
                                                          08:09 AM
                            SCWC-15-0000445

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

 ASSOCIATION OF APARTMENT OWNERS OF ROYAL ALOHA, a Hawaii non-
       profit corporation, Respondent/Plaintiff-Appellant,
                                vs.
        CERTIFIED MANAGEMENT, INC., a Hawaii corporation;
       CHANEY BROOKS & COMPANY, LLC, a Hawaii corporation;
     MICHAEL DAVID BRUSER, an individual; TOKYO JOE’S, INC.,
    a Hawaii corporation; MICHAEL T. MCCORMACK, individually
     and as Trustee under that certain unrecorded Michael T.
         McCormack Revocable Living Trust Agreement dated
    November 12, 1991; and MICHAEL T. MCCORMACK and SIGNA S.
     MCCORMACK, as Co-Trustees of The McCormack Ranch Trust
    dated January 6, 2005, Petitioners/Defendants-Appellees.
________________________________________________________________

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000445; CIV. NO. 12-1-1019-04)

                          ORDER OF CORRECTION
(By:    Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

       IT IS HEREBY ORDERED that the Opinion of the Court, filed
on December 8, 2016, is corrected as follows:
       In the last sentence of the opinion, replace “the circuit
court’s ‘Amended Conclusions of Law, and Order Granting
Defendant Certified Management’s Motion for Summary Judgment,
Filed 8/5/14 and Order Granting Joinder by: Defendant Chaney
Brooks & Company, LLC to Defendant Certified Management Inc.’s
Motion for Summary Judgment, Filed 8/12/14’ entered on October
10, 2014.” with “all of the orders and judgments appealed from
the Circuit Court of the First Circuit in this case.”
    The Clerk of the Court is directed to take all necessary
steps to notify the publishing agencies of this change.
    DATED:   Honolulu, Hawaii, December 21, 2016.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2